Case: 19-50943      Document: 00515508185         Page: 1    Date Filed: 07/29/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 19-50943
                                                                                FILED
                                                                            July 29, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ANDRES KEYON ROMAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:19-CR-86-1


Before JONES, SMITH, and DENNIS, Circuit Judges.
PER CURIAM: *
       Andres Keyon Roman was convicted of possessing with the intent to
distribute more than five grams of methamphetamine and was sentenced to
140 months. On appeal, he challenges the district court’s denial of his motion
to suppress, renewing his argument that officers lacked reasonable suspicion
to justify the initial stop of his vehicle. He does not brief any challenge to the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50943     Document: 00515508185     Page: 2   Date Filed: 07/29/2020


                                  No. 19-50943

validity of the subsequent search and has therefore abandoned any such
argument. See United States v. Reagan, 596 F.3d 251, 254 (5th Cir. 2010).
      We review the district court’s factual findings in connection with the
denial of a motion to suppress for clear error and its conclusions of law de novo.
United States v. Pack, 612 F.3d 341, 347 (5th Cir.), modified on other grounds
denial of reh’g, 622 F.3d 383 (5th Cir. 2010). We “view the evidence in the light
most favorable to the party that prevailed below” and “may affirm the district
court’s decision on any basis established by the record.” Pack, 612 F.3d at 347.
      Viewing the evidence in the light most favorable to the Government, the
district court did not err in denying the motion to suppress. Sgt. Sanchez’s
testimony established that he and other officers were aware of Roman’s
suspected drug trafficking based on the information supplied by the
confidential informant (CI), arranged a controlled purchase, surveilled the
location where the purchase was to take place, observed Roman engage in the
drug transaction with the CI in open view at the appointed time and place, and
maintained surveillance of the dark-colored Dodge pickup truck Roman was
driving until it was stopped approximately five minutes later. See United
States v. Macias, 658 F.3d 509, 519-20 (5th Cir. 2011). Alternatively, as officers
were aware that Roman was wanted on an outstanding federal arrest warrant,
and additionally had probable cause to arrest him based on observing the
controlled purchase, they were permitted to stop the truck to arrest Roman
based on their knowledge that he was driving it.
      Inasmuch as Roman challenges the validity of the stop on the ground
that Sgt. Sanchez did not personally observe the underlying drug transaction,
the argument is unavailing. The officers’ collective knowledge provided Sgt.
Sanchez with sufficient reasonable suspicion to justify the stop. See United
States v. Powell, 732 F.3d 361, 369 (5th Cir. 2013) (“[R]easonable suspicion can



                                        2
    Case: 19-50943     Document: 00515508185     Page: 3   Date Filed: 07/29/2020


                                  No. 19-50943

vest through the collective knowledge of the officers involved in the search and
seizure operation . . . so long as there is “some degree of communication”
between the acting officer and the officer who has knowledge of the necessary
facts.”). Equally unavailing is Roman’s assertion that Sgt. Sanchez did not
have the requisite reasonable suspicion because he testified at the suppression
hearing that the truck Roman was driving was black when his prior affidavit
described it as grey. Sgt. Sanchez explained that the drug transaction took
place at night and that Roman’s vehicle could fairly be described as either black
or dark grey at night. The district court implicitly found no significant conflict
between Sgt. Sanchez’s testimony and the prior affidavit, and Roman fails to
show that this finding was clearly erroneous. See Pack, 612 F.3d at 347.
Further, Sgt. Sanchez’s description of the truck as dark grey or black does not
vitiate his reasonable suspicion for the stop, particularly because, as the
district court found, officers maintained constant surveillance of his dark-
colored vehicle from the time of the controlled purchase until it was stopped.
See Macias, 658 F.3d at 519-20.
      AFFIRMED.




                                        3